Case: 15-51214      Document: 00513758040         Page: 1    Date Filed: 11/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-51214                                   FILED
                                  Summary Calendar                         November 14, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SALOMON BUSTOS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:15-CR-460-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Salomon Bustos appeals his sentence for illegal reentry in violation of 8
U.S.C. § 1326. He contends that his sentence is substantively unreasonable
because the district court overlooked or improperly discounted a number of 18
U.S.C. § 3553(a) factors.
       Because Bustos did not object to the reasonableness of his sentence in
the district court, our review is limited to plain error. See United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51214     Document: 00513758040    Page: 2   Date Filed: 11/14/2016


                                 No. 15-51214

Peltier, 505 F.3d 389, 391–92 (5th Cir. 2007). “[T]he sentencing judge is in a
superior position to find facts and judge their import under § 3553(a) with
respect to a particular defendant,” United States v. Campos-Maldonado, 531
F.3d 337, 339 (5th Cir. 2008), and a within-guidelines sentence is presumed to
be reasonable, United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
Cir. 2009).
      At sentencing, the district court acknowledged Bustos’s arguments
concerning the § 3553(a) factors in his favor. Ultimately, however, the district
court specifically applied the § 3553(a) factors in determining that Bustos’s
sentence at the bottom of the guidelines range was appropriate, particularly in
light of his criminal history, which included criminal conduct committed while
still under state court supervision. Bustos has not shown that the district court
failed to give proper weight to his arguments or to any particular § 3553(a)
factor. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Accordingly,
he has failed to show plain error as to the substantive reasonableness of his
guidelines sentence.
      AFFIRMED.




                                       2